Citation Nr: 1223105	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  10-34 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen service connection for Gilles Tourette Syndrome (GTS) and, if so, entitlement to service connection for GTS.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran served on active duty from March 1945 to December 1946.    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In a final rating decision dated in May 2003, the RO denied the Veteran's claim to reopen service connection for GTS.  See 38 C.F.R. §§ 3.156, 20.1103 (2011).  The question of whether new and material evidence has been received to reopen service connection for GTS must be addressed in the first instance by the Board because the question goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).  If the Board finds that new and material evidence has been received to reopen service connection, that is where the analysis must end.  Barnett, 83 F.3d at 1383.  For this reason, the Board has characterized the claim regarding GTS as one to reopen service connection for GTS.  

In the decision below, the Board will grant reopening of service connection for GTS, and then grant the underlying claim to service connection.  

The Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2012 in San Antonio, Texas.  A transcript of that hearing is of record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  An unappealed May 2003 RO decision denied a claim to reopen service connection for GTS.    

2.  The evidence associated with the claims file subsequent to the May 2003 RO decision regarding the claim for service connection for GTS relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

3.  A preexisting disability was not noted on the service entrance examination; a pre-service history of symptoms of muscle tics, nervousness, and sick headaches was reported at service entrance.

4.  The Veteran experienced symptoms associated with GTS during active service.  

5.  The Veteran experienced continuous symptoms associated with his GTS after active service.

6.  Since October 1953, the Veteran has been diagnosed with GTS.  

7.  GTS is related to the in-service symptoms indicative of GTS.     


CONCLUSIONS OF LAW

1.  The May 2003 RO decision that denied a reopening of service connection for GTS became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence having been received, service connection for GTS is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Resolving all reasonable doubt in the Veteran's favor, GTS was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to the claims on appeal.  Inasmuch as this Board decision constitutes a full grant of the claim to reopen service connection for GTS, and of the underlying service connection benefit, there is no reason to explain how VA has fulfilled the VCAA duties to notify and assist in this case.  

New and Material Evidence - Legal Criteria

In a July 1947 rating decision, the RO denied an original claim for service connection for a nervous disorder, finding that nervousness and tics were noted at service entrance examination and did not permanently increase during service.  In a January 1953 rating decision, the RO again denied service connection for a nervous disorder, finding no current neurological disability.  In May 2003, the RO denied a reopening of service connection for GTS, finding that the additional evidence showed only post-service treatment, but did not show a nexus between the currently diagnosed GTS and service or within one year of service.  The record indicates that the Veteran was properly notified of these rating decisions.  As he did not appeal the decisions, each became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In October 2008, the Veteran filed a claim to reopen service connection for GTS.  The Veteran testified that he did not have the symptoms of muscle tics or nervousness at service entrance, but recalls these symptoms started during service. Through his representative, the Veteran contends that, while the Veteran reported a history of muscle tics, nervousness, and sick headaches at the time of the service entrance examination, no disorder was actually found by the service entrance examiners.  The representative also contends that there are two favorable medical nexus opinions that tend to relate the Veteran's GTS to service, as well as evidence that shows symptoms of GTS soon after service.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).


Reopening Service Connection for GTS

The evidence of record at the time of the most recent final RO rating decision (denial of reopening) in May 2003 included service treatment records dated between March and November 1945.  In a March 1945 service entrance examination report, it is indicated that the Veteran reported a history of muscle tics, nervousness, and sick headaches.  The March 1945 service entrance examination report is negative for any clinical findings or diagnosis of disability associated with these symptoms.  The remaining service treatment records (STRs) are negative for such symptoms, and reports of medical examination dated in March and November 1945 indicate that the Veteran was psychiatrically and neurologically normal.  

The record also contained a June 1947 VA report which indicates that the Veteran may have been hospitalized during service for seven days in March 1946 for a "chest condition[,]" a "sinus condition[,]" and a "cough[.]"  In May 2003, the record also contained VA treatment records and reports dated from the early 1950s indicating treatment for psychiatric problems, and later for a neurological disorder.  In an October 1953 hospital summary report, it is indicated that the Veteran was diagnosed with GTS, and received VA treatment for that disorder until the time of the May 2003 rating decision.  

The record at the time of the May 2003 rating decision also contained statements from the Veteran indicating that he did not experience his GTS prior to service, but rather, that the disorder began manifesting during his active service.  The record contained lay statement dated in 1953, from the Veteran's neighbor and parents, which supported the Veteran's contention that he did not have GTS prior to service, and that he emerged from service with the symptoms associated with that disorder.  The record also contained a March 1968 letter from the Veteran's private treating physician who wrote, "I feel there is a connection" between "Huntington's Chorea" and service.  

In the May 2003 RO decision, the RO denied reopening service connection for GTS, finding that the additional evidence since the January 1953 rating decision showed only post-service treatment, but did not show a nexus between the currently diagnosed GTS and service or show GTS within one year of service.  As such, for evidence to be new and material, it would have to tend to show that the Veteran's GTS was related to active service between March 1945 and December 1946.    

Briefly reviewing the evidence received since the May 2003 RO decision, in October 2008 and April 2009 reports, the Veteran's treating psychiatrist opined that it was "very likely" that the Veteran's GTS began in service, and stated that the Veteran's disorder had been mischaracterized in the past as one that was "psychologically determined."  The evidence dated after May 2003 also includes the Veteran's testimony during the May 2012 Board hearing, during which he reiterated the assertion he has made since the early 1950s, that symptoms associated with GTS were not active at service entrance and began several months after he was on active duty.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  

In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  When presumed to be credible, as is required when determining solely whether to reopen a previously denied claim, the Veteran's statements, and those from his treating physician, tend to indicate no active symptoms of GTS at service entrance and onset of GTS during service.    

Based on this additional evidence, the Board finds that the evidence received since the May 2003 RO decision regarding the Veteran's claim to reopen service connection for GTS is new and material, as it relates to the unestablished fact that the current GTS did not preexist service but began in service, and raises a reasonable possibility of substantiating the claim.  Accordingly, the evidence is new and material, and service connection for GTS must be reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

Service Connection for GTS

Having decided that the claim is reopened, the claim must now be considered on the merits based on all the evidence on file.  The next question is whether the Board can conduct a de novo review without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board finds that it may proceed to adjudication of service connection for GTS because of the favorable decision in this matter.  In light of the full grant of benefits sought on appeal (service connection for GTS), there can be no prejudice to the Veteran based on de novo review. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases to a degree of 10 percent or more within one year from separation from service, such as epilepsies or organic diseases of the nervous system, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111 , 1137.  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The record indicates that the Veteran has been diagnosed with GTS since October 1953.  He contends that service connection should be established for GTS because he did not have active symptoms of GTS at the time of service entrance in March 1945, the GTS had its onset during active service several months later, and because he has experienced a continuity of symptoms of this disorder since active duty ended in December 1946.  

After a review of all the evidence, lay and medical, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's currently diagnosed GTS is related to in-service symptoms indicative of GTS.  On the one hand, certain evidence of record indicates that the Veteran had symptoms of GTS prior to service.  As discussed above, a March 1945 report of medical examination indicates that the Veteran reported a history of nervousness, muscle tics, and sick headaches upon entry into service.  

While this history was recorded at service entrance, a preponderance of the evidence, including the Veteran's newly presented personal hearing testimony denying the presence of such symptoms at service entrance, reflects that this was a recorded history only, and did not constitute clinical findings or diagnosis of disability at service entrance.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that only such conditions as are recorded in service entrance examination reports, as opposed to reports of preservice history that is inactive at the time of service entrance, are to be considered as "noted" at service entrance); 38 C.F.R. § 3.304(b) (further defining "noted" to distinguish that a mere history of preservice existence of conditions recorded at the time of examination does not constitute a notation).  

Based on all evidence of record, including the newly received evidence, the Board finds that only a history of nervousness, muscle tics, and sick headaches was reported upon entry into service, and no actual disability manifesting these symptoms was "noted" upon service entrance.  The March 1945 service entrance examination report reflects that the service entrance examiner recorded the Veteran's history of these symptoms, but did not indicate clinical findings or diagnosis of disability elsewhere in the examination report.  For example, in items number 27 and 28, the service entrance examiner indicated the Veteran was psychiatrically and neurologically "normal," with no diagnosis, noting only the reported history of symptoms (item 20), and in item number 67 on the service entrance examination report, in a "summary of defects," the service examiner indicated the Veteran had no principal or other defects.  Such evidence, coupled with the Veteran's new testimony that he did not have such symptoms at the time of service entrance, reflects that the report of symptoms in item 20 was a history only, so was not "noted" at service entrance.  Consequently, the presumption of sound condition attached at service entrance.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

Certain evidence of record indicates that the Veteran's GTS had its onset during service.  The medical professionals who examined the Veteran upon his entry into active service in March 1943 found him psychologically and neurologically normal.  A June 1947 VA report indicates, however, that the Veteran was hospitalized during service in March 1946 for symptoms suggestive of GTS - for a "chest condition[,]" a "sinus condition[,]" and a "cough[.]"  Moreover, VA treatment records have shown treatment from the early 1950s to the present for the disorder which eventually became diagnosed as GTS (in October 1953).  A January 1953 lay statement from the Veteran's neighbor indicated that the Veteran was normal prior to service.  In a hospitalization report of record dated in 1953, it is indicated that the Veteran's parents were adamant that the Veteran did not have a neurological or psychological disorder prior to service.  The report indicated that, "the parents felt sure that the veteran did not have muscles spasms or a tic[.]"  

The Veteran has offered lay evidence of record that the onset of his GTS symptoms was during service.  The Board particularly notes the Veteran's testimony before the Board in May 2012 to the effect that he was asymptomatic at service entrance and the symptoms that were later diagnosed as GTS actually started several months after he entered active service.  During the Board hearing, the Veteran reiterated the assertion he has made since the early 1950s, that symptoms associated with GTS began while he was on active duty.  See Barr and Layno, both supra.  The Board finds his statements of probative value because he is competent to testify regarding the frequency, severity, and duration of symptoms such as muscle tics, involuntary gestures, and vocal outbursts.  Such symptoms would be observable symptoms.  

The Board does not find the Veteran credible in his testimony that he did not report a history of symptoms of muscle tics, nervousness, and sick headaches at service entrance, that he had never had a history of such symptoms prior to service.  The March 1945 service entrance examination report clearly records such contemporaneous report of symptoms, the history which was taken directly from the Veteran.  Such a contemporaneous recording of the history from the Veteran is much more probative than the Veteran's current attempt at recalling the medical history he gave at service entrance 67 years ago.  The Veteran's recent assertions denying pre-service symptoms, which assumes a recollection that he did not have such symptoms prior to service, is inconsistent with his other repeated statements that he could "not recall" having had such symptoms prior to service.  Nevertheless, the fact remains that the history of muscle tics, nervousness, and sick headache that was recorded at the time of the March 1945 service entrance examination was only a history and was unaccompanied by any clinical findings or diagnosis of defects or disability at that time, so as a matter of law was not "noted" at service entrance.  Accordingly, the Board has applied the presumption of soundness to find the Veteran did not have a disability manifesting these symptoms at the time of service entrance.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Crowe at 245.

The Board has assessed the medical evidence as it pertains to medical nexus between his current disorder, and his in-service symptoms, or whether it supports his claim.  The record contains two opinions that address the issue of medical nexus, one dated in October 2008, the other dated in April 2009.  Each is issued by the Veteran's treating VA psychiatrist.  In the October 2008 report, the physician stated that the Veteran indicated to him that "movements and vocalizations started while he was in the military and gradually became worse over time."  The physician concluded his report opining that it was "very likely that his Tourette's symptoms began while in service."  Similarly, in the April 2009 report, the Veteran's physician indicated that the preponderance of the evidence indicated onset in service.  He further supported the Veteran's claim by criticizing earlier medical assessments which were replete "with inaccuracies and absurd conclusions about . . . the movements being 'psychologically determined.'"  

The Board recognizes these supportive opinions may be based entirely on the Veteran's own reported history that denied symptoms prior to service, and of service onset of symptoms.  Nevertheless, the statements do have some evidentiary value as they are rendered by a treating and examining VA medical specialist presumably familiar with the Veteran's medical status, and to the extent they offer bases for the opinion that discuss possible time of onset and call into question earlier assumptions as to the causes of the symptoms.  While the Veteran's recall of symptoms he experienced at service entrance and during service is diminished by his inconsistent recollections or reported inabilities to recall the medical history 67 years earlier, including denial of report of pre-service history of symptoms that he clearly did report at service entrance, the Board has not discounted the statements simply because they are based on a history from the Veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); VAOPGCPREC 20-95 (interpreting that in some cases an accurate history by a veteran may be a valid basis for an examination report rather than claims file review).  

The evidence suggests that the Veteran may have been treated for symptoms associated with GTS during service, that he has experience a continuity of symptoms associated with GTS since soon after service, and that his treating VA physician believes that the current GTS had its onset during service.  This evidence tends to establish that the Veteran incurred GTS during service.  

In summary, the March 1945 entrance report of medical history indicates that the Veteran reported a pre-service history of muscle tics and nervousness.  But the remainder of the Veteran's STRs indicate that the Veteran was found by medical professionals to be psychologically and neurologically normal.  The evidence indicates, however, that the Veteran was hospitalized during service for symptoms suggestive of GTS.  The record shows that the Veteran was treated for GTS soon after service and has been treated for GTS until the present.  Moreover, the Veteran's treating psychiatrist has opined that the Veteran's GTS "very likely" had its onset during service.  Lastly, there is no evidence of record from a medical professional specifically countering the treating psychiatrist's opinion by stating that the Veteran's GTS is not related to his service.  


Based on the totality of the evidence of record, the evidence is in equipoise on whether the Veteran's current GTS relates to his service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the currently diagnosed GTS is related to the Veteran's service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

New and material evidence having been received, reopening of service connection for Gilles Tourette Syndrome is granted.  

Service connection for Gilles Tourette Syndrome is granted.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


